UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Adam W. Smith U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6115 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2016 Date of reporting period:November 30, 2015 Item 1. Schedule of Investments. Performance Trust Strategic Bond Fund Schedule of Investments November 30, 2015 (Unaudited) Principal Amount Value ASSET BACKED SECURITIES - 10.82% Apidos CLO XVI 2014-16, 6.065%, 01/21/2025 (a) $ $ Bridgeport CLO II Ltd D, 4.590%, 06/18/2021 (a) Clear Lake CLO Ltd. 2007-1, 4.095%, 12/20/2020 (a) Dryden 30 Senior Loan Fund 2013, 3.562%, 11/15/2025 (a) Home Equity Loan Trust 2007-FRE1, 0.351%, 04/25/2037 (a) Inwood Park CDO, Ltd. 2007-1, 3.817%, 01/20/2021 (a) Madison Park Funding IV Ltd 2007-4, 3.919%, 03/22/2021 (a) MASTR Asset Securitization Trust 2002-NC1, 3.371%, 10/25/2032 (a) Mountain View CLO II Ltd 2006-2, 4.036%, 01/12/2021 (a) Ownit Mortgage Loan Trust 2005-1, 1.316%, 09/25/2035 (a) RAAC Trust 2007-RP2, 0.547%, 02/25/2046 (a) Structured Asset Securities Corp. Mortgage Loan Trust A4, 0.391%, 12/25/2036 (a) Venture VIII CDO Ltd. 2007-8, 4.570%, 07/22/2021 (a) TOTAL ASSET BACKED SECURITIES (Cost $21,214,235) CORPORATE BONDS - 1.24% Baptist Health South Florida, Inc. 4.590%, 08/15/2021 Catholic Health Initiatives 2.950%, 11/01/2022 Howard Hughes Medical Institute 3.500%, 09/01/2023 Memorial Health Services 3.496%, 05/01/2022 TOTAL CORPORATE BONDS (Cost $2,384,252) MORTGAGE BACKED SECURITIES - 42.73% Alternative Loan Trust 2004-J3, 4.750%, 04/25/2019 2004-30CB, 5.500%, 03/25/2020 2006-J5, 4.477%, 07/25/2021 (a) 2004-18CB, 5.500%, 09/25/2034 2004-29CB, 5.375%, 01/25/2035 2005-6CB, 7.500%, 04/25/2035 2005-26CB, 5.500%, 07/25/2035 2005-40CB, 5.500%, 10/25/2035 2005-46CB, 5.500%, 10/25/2035 2005-52CB, 5.500%, 11/25/2035 2005-52CB, 5.500%, 11/25/2035 2005-J13, 5.500%, 11/25/2035 2005-64CB, 5.500%, 12/25/2035 2005-65CB, 0.971%, 01/25/2036 (a) 2005-65CB, 5.500%, 01/25/2036 2005-73CB, 5.750%, 01/25/2036 2005-86CB, 5.500%, 02/25/2036 2006-4CB, 0.921%, 04/25/2036 (a) 2006-19CB, 6.000%, 08/25/2036 2006-32CB, 5.500%, 11/25/2036 2006-43CB, 6.000%, 02/25/2037 American Home Mortgage Investment Trust 2006-2, 6.250%, 06/25/2036 Banc of America Alternative Loan Trust 2006-3, 6.000%, 04/25/2021 2005-5, 5.500%, 06/25/2035 2005-5, 6.000%, 06/25/2035 2005-11, 5.750%, 12/25/2035 2005-12, 5.750%, 01/25/2036 2006-3, 6.000%, 04/25/2036 Banc of America Commercial Mortgage Trust 2006-6, 5.480%, 10/10/2045 Banc of America Funding Trust 2007-4, 5.500%, 11/25/2034 2005-3, 5.500%, 06/25/2035 2005-4, 5.500%, 08/25/2035 2005-5, 5.500%, 09/25/2035 2005-7, 5.750%, 11/25/2035 2005-7, 6.000%, 11/25/2035 2007-5, 5.500%, 07/25/2037 Banc of America Mortgage Trust 2004-7, 4.500%, 08/25/2019 2004-10, 5.000%, 12/25/2019 Bear Stearns Asset Backed Securities Trust 2005-AC8, 5.500%, 11/25/2035 ChaseFlex Trust 2005-2, 5.500%, 06/25/2035 CHL Mortgage Pass-Through Trust 2005-20, 5.250%, 12/25/2027 2004-4, 5.500%, 05/25/2034 2004-HYB5, 2.589%, 04/20/2035 (a) 2005-6, 5.750%, 04/25/2035 2005-J3, 5.500%, 09/25/2035 2005-27, 5.500%, 12/25/2035 2005-30, 5.500%, 01/25/2036 2006-J1, 6.000%, 02/25/2036 2006-20, 5.750%, 02/25/2037 2007-J2, 6.000%, 07/25/2037 Citicorp Mortgage Securities Trust 2006-3, 5.500%, 06/25/2021 2007-4, 5.500%, 05/25/2022 2006-1, 5.500%, 02/25/2026 2006-1, 6.000%, 02/25/2036 Citigroup Mortgage Loan Trust, Inc. 2004-2, 9.250%, 09/25/2033 CitiMortgage Alternative Loan Trust 2006-A1, 5.250%, 03/25/2021 2007-A4, 5.500%, 04/25/2022 Countrywide Asset-Backed Certificates 2005-10, 4.638%, 10/25/2032 (a) Credit Suisse First Boston Mortgage Securities Corp. 2004-7, 5.250%, 10/25/2019 2004-8, 5.500%, 12/25/2034 2005-3, 5.500%, 07/25/2035 2005-10, 5.500%, 11/25/2035 2005-10, 5.750%, 11/25/2035 2005-10, 6.000%, 11/25/2035 Credit Suisse Mortgage Capital Certificates 2006-2, 6.000%, 03/25/2036 CSMC Mortgage-Backed Trust 2007-5, 5.000%, 10/25/2024 2006-1, 5.500%, 02/25/2036 2006-1, 5.500%, 02/25/2036 2006-3, 5.750%, 04/25/2036 2006-3, 5.750%, 04/25/2036 2006-3, 6.000%, 04/25/2036 2006-3, 6.000%, 04/25/2036 2006-4, 7.000%, 05/25/2036 2007-2, 5.750%, 03/25/2037 2007-3, 5.500%, 04/25/2037 2007-5, 5.000%, 08/25/2037 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust 2005-2, 0.621%, 04/25/2035 (a) 2005-AR2, 2.953%, 10/25/2035 (a) First Horizon Alternative Mortgage Securities 2005-FA10, 5.250%, 12/25/2020 2005-FA11, 5.250%, 02/25/2021 2006-FA6, 5.750%, 11/25/2021 2004-FA1, 6.250%, 10/25/2034 2005-FA4, 5.500%, 06/25/2035 GMACM Mortgage Loan Trust 2004-J2, 5.500%, 06/25/2034 2004-J3, 5.250%, 07/25/2034 GSAA Home Equity Trust 2005-12, 5.069%, 09/25/2035 (a) 2006-6, 4.856%, 03/25/2036 2007-7, 0.401%, 07/25/2037 (a) GSR Mortgage Loan Trust 2005-4F, 6.500%, 04/25/2020 2005-1F, 6.000%, 01/25/2035 2005-AR2, 2.550%, 04/25/2035 (a) 2005-6F, 5.250%, 07/25/2035 2005-7F, 6.000%, 09/25/2035 2005-9F, 5.500%, 12/25/2035 2006-5F, 6.000%, 06/25/2036 HarborView Mortgage Loan Trust 2006-6, 2.794%, 08/19/2036 (a) JP Morgan Alternative Loan Trust 2005-S1, 5.500%, 12/25/2035 2005-S1, 5.500%, 12/25/2035 2006-S2, 6.050%, 05/25/2036 JP Morgan Mortgage Trust 2005-S3, 5.750%, 01/25/2036 LB-UBS Commercial Mortgage Trust 2004-C1, 4.846%, 01/15/2036 (a) 2001-C3, 6.731%, 06/15/2036 Lehman Mortgage Trust 2006-2, 5.984%, 04/25/2036 (a) 2007-4, 5.750%, 05/25/2037 2007-4, 5.750%, 05/25/2037 Lehman XS Trust 2005-6, 5.420%, 11/25/2035 MASTR Adjustable Rate Mortgages Trust 2004-4, 2.065%, 05/25/2034 (a) 2004-15, 3.528%, 12/25/2034 (a) 2005-1, 2.643%, 02/25/2035 (a) MASTR Alternative Loan Trust 2003-7, 6.250%, 11/25/2033 2004-6, 6.000%, 07/25/2034 2004-11, 6.500%, 10/25/2034 MASTR Asset Securitization Trust 2006-1, 0.671%, 05/25/2036 (a) Merrill Lynch Mortgage Trust 2005-MKB2, 6.270%, 09/12/2042 (a) ML-CFC Commercial Mortgage Trust 2006-4, 0.806%, 12/12/2049 (a) Morgan Stanley Bank of America Merrill Lynch Trust 2012-C6, 4.813%, 11/17/2045 (a) Morgan Stanley Mortgage Loan Trust 2006-2, 6.500%, 02/25/2036 2006-11, 6.000%, 08/25/2036 Nomura Asset Acceptance Corp. Alternative Loan Trust 2004-AR2, 1.331%, 10/25/2034 (a) 2005-WF1, 5.159%, 03/25/2035 RAAC Trust 2005-SP1, 6.000%, 09/25/2034 RALI Trust 2003-QS18, 5.000%, 09/25/2018 2004-QS6, 5.000%, 05/25/2019 2005-QS3, 5.000%, 03/25/2020 2007-QS4, 5.500%, 04/25/2022 2003-QS11, 4.000%, 06/25/2033 2003-QS13, 4.000%, 07/25/2033 2003-QS17, 5.500%, 09/25/2033 2004-QA4, 3.515%, 09/25/2034 (a) 2004-QS16, 5.500%, 12/25/2034 2005-QS16, 5.500%, 11/25/2035 2006-QS13, 6.000%, 09/25/2036 RAMP Trust 2003-RS4, 4.018%, 03/25/2033 (a) 2004-RS8, 4.980%, 08/25/2034 Resecurization Pass-Through Trust 2005-8R, 6.000%, 10/25/2034 Residential Asset Securitization Trust 2004-R2, 5.500%, 08/25/2034 2005-A5, 5.500%, 05/25/2035 2005-A11, 5.500%, 10/25/2035 2005-A11, 6.000%, 10/25/2035 2006-A14, 6.250%, 12/25/2036 RFMSI Trust 2004-S4, 4.500%, 04/25/2019 2004-S6, 4.500%, 06/25/2019 2006-S10, 5.500%, 10/25/2021 2004-S6, 6.000%, 06/25/2034 2006-S3, 5.500%, 03/25/2036 2006-S5, 6.000%, 06/25/2036 2006-S6, 6.000%, 07/25/2036 Structured Asset Securities Corp. Mortgage Pass-Through Certificates 2003-23H, 5.500%, 07/25/2033 2004-9XS, 5.560%, 05/25/2034 2004-18H, 4.750%, 10/25/2034 TBW Mortgage-Backed Trust 2006-2, 5.500%, 07/25/2036 Thornburg Mortgage Securities Trust 2004-1, 1.909%, 03/25/2044 (a) WaMu Mortgage Pass-Through Certificates 2004-S2, 6.000%, 06/25/2034 Washington Mutual Alternative Mortgage Pass-Through Certificates 2005-1, 6.000%, 03/25/2035 2005-9, 5.500%, 11/25/2035 Wells Fargo Mortgage Backed Securities Trust 2005-7, 5.250%, 09/25/2035 2006-4, 0.921%, 04/25/2036 (a) 2006-4, 5.750%, 04/25/2036 2007-4, 6.000%, 04/25/2037 2007-12, 5.500%, 09/25/2037 TOTAL MORTGAGE BACKED SECURITIES (Cost $82,169,571) MUNICIPAL BONDS - 37.78% Alabama - 0.28% City of Scottsboro, AL 6.200%, 11/01/2035 Arizona - 1.31% City of Phoenix Civic Improvement Corp. 5.500%, 07/01/2034 5.500%, 07/01/2033 5.500%, 07/01/2031 California - 4.01% Alvord Unified School District 0.000%, 08/01/2022 Baldwin Park/Monrovia School Facilities Grant Financing Authority 7.000%, 06/01/2027 City of Santa Maria, CA Water & Wastewater Revenue 0.000%, 08/01/2022 City of Union City, CA 0.000%, 07/01/2025 Clovis Unified School District 0.000%, 08/01/2027 Contra Costa County Public Financing Authority 6.900%, 06/01/2035 Oakland Alameda County Coliseum Authority 3.643%, 02/01/2025 Palmdale Elementary School District 0.000%, 08/01/2029 Florida - 1.79% City of Gainesville, FL 0.000%, 10/01/2028 0.000%, 10/01/2027 Illinois - 3.42% Boone Mchenry & Dekalb Counties Community Unit School District 100 0.000%, 12/01/2022 Chicago Board of Education 0.000%, 12/01/2022 City of Chicago, IL Waterworks Revenue 5.750%, 11/01/2030 DeKalb Kane & LaSalle Counties Etc Community College District No. 523 Kishwaukee 0.000%, 02/01/2025 Kendall & Kane Counties Community Unit School District No. 115 0.000%, 01/01/2022 South Suburban College Community School District No. 510 0.000%, 12/01/2022 Will County Elementary School District No. 122 5.250%, 10/01/2023 Indiana - 0.33% Zionsville Middle School Building Corp. 0.000%, 07/15/2022 Kansas - 0.52% Kansas Development Finance Authority 3.491%, 04/15/2023 Louisiana - 0.62% City of New Orleans, LA 8.800%, 12/01/2039 Michigan - 3.44% Detroit City School District 5.250%, 05/01/2027 5.250%, 05/01/2025 7.747%, 05/01/2039 Michigan Finance Authority 6.396%, 09/01/2024 South Lyon Community Schools 5.000%, 05/01/2028 Missouri - 1.60% St. Louis School District 6.100%, 04/01/2025 Nevada - 0.63% Clark County School District 5.510%, 06/15/2024 New Jersey - 3.19% New Jersey Economic Development Authority 0.000%, 02/15/2023 New Jersey Transportation Trust Fund Authority 0.000%, 12/15/2027 New York - 2.21% Dutchess County Local Development Corp. 4.550%, 07/01/2022 New York City Transitional Finance Authority Future Tax Secured Revenue 3.010%, 08/01/2024 3.150%, 11/01/2025 North Carolina - 0.28% Cleveland County Public Facilities Corp. 6.070%, 03/01/2030 Ohio - 0.31% Sycamore Community City School District 5.850%, 12/01/2028 Pennsylvania - 6.91% City of Harrisburg, PA 0.000%, 04/01/2019 Moon Area School District 5.820%, 11/15/2033 Penn Hills School District 6.200%, 10/01/2039 Pennsylvania Economic Development Financing Authority 5.000%, 06/30/2026 5.000%, 12/31/2030 Pennsylvania Turnpike Commission 0.000% to 12/01/2015 then 5.500% 12/01/2034 0.000% to 06/01/2016 then 6.250% 06/01/2033 0.000% to 12/01/2017 then 6.000% 12/01/2030 Philadelphia Authority for Industrial Development 0.000%, 04/15/2022 Puerto Rico - 0.28% Puerto Rico Sales Tax Financing Corp. 0.000%, 08/01/2032 Texas - 6.65% Central Texas Turnpike System 0.000%, 08/15/2027 0.000%, 08/15/2027 City of Dallas, TX 0.000%, 02/15/2030 City of Irving, TX 7.375%, 08/15/2044 New Hope Cultural Education Facilities Corp. 4.000%, 08/01/2020 North Texas Tollway Authority 6.200%, 01/01/2042 Texas Public Finance Authority 8.250%, 07/01/2024 TOTAL MUNICIPAL BONDS (Cost $71,650,240) Shares CLOSED-END MUTUAL FUNDS - 1.61% Invesco High Income Trust II Nuveen Mortgage Opportunity Term Fund TOTAL CLOSED-END MUTUAL FUNDS (Cost $3,366,444) Principal Amount SHORT-TERM INVESTMENTS - 5.84% First American Treasury Obligations Fund Cl Z, 0.005% (a) $ TOTAL SHORT-TERM INVESTMENTS (Cost $11,286,838) Total Investments (Cost $192,071,580) - 100.02% Liabilities in Excess of Other Assets - (0.02)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at November 30, 2015. The accompanying notes are an integral part of the Schedule of Investments. The cost basis of investments for federal income tax purposes at November 30, 2015 was as follows*: Cost of investments $ 192,071,580 Gross unrealized appreciation Gross unrealized depreciation (3,110,828) Net unrealized appreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), as an open-end management investment company.The Performance Trust Mutual Funds (the "Funds") are comprised of the Performance Trust Strategic Bond Fund (the"Strategic Bond Fund") and the Performance Trust Municipal Bond Fund (the "Municipal Bond Fund"), each representing a distinct diversified series within their own invesment objectives and policies within the Trust.The investment objective of the Strategic Bond Fund is to purchase undervalued fixed income assets and achieve investment returns through interest income and potential capital appreciation.The investment objective of the Municipal Bond Fund is to provide a high level of current interest income that is substantially exempt from regular federal income taxes and is consistent with preservation of capital.The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value.The assets of the Funds are segregated, and a shareholder's interest is limited to the Fund in which shares are held. The Strategic Bond Fund became effective on August 31, 2010 and commenced investment operations on September 1, 2010. The Municipal Bond Fund became effective on June 29, 2011 and commenced operations on June 30, 2011 with respect to the Institutional Class shares.As of the date of this report, the Retail Class shares have not commenced operations. Costs incurred by the Funds in connection with the organization and the initial public offering of shares were paid by PT Asset Management, LLC (the "Adviser"). Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of the financial statements.These policies are in conformity with generally accepted accounting principles in the United States of America ("GAAP"). Investment Valuation Each security owned by the Funds that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Funds will use the price of the exchange that the Funds generally consider to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. ("NASDAQ") will be valued at the NASDAQ Official Closing Price ("NOCP"), which may not necessarly represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there has been no sale on such exchange or NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. U.S. government securities valued by a pricing service (a “Pricing Service”) are normally valued using a model that incorporates market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and reference data. Securities are valued principally using prices furnished by a pricing service. To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy; otherwise they would be generally categorized as Level 3. Asset-backed and mortgage-backed securities are priced by a Pricing Service. The fair value of the securities is estimated using various valuation techniques including models that consider the estimated cash flows of each tranche of the entity, establish a benchmark yield, and develop an estimated tranche specific spread to the benchmark yield based on the unique attributes of the tranche. Additional inputs such as the security and the creditworthiness of the underlying collateral and quotes from outside brokers for the same or similar issuances are considered in developing the fair value estimate. To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy; otherwise they would generally be categorized as Level 3. Municipal bonds are priced by a Pricing Service. The fair value of municipal bonds is generally evaluated in a manner similar to asset backed securities. A discounted cash flow methodology is employed using a benchmark yield and estimated cash flows for each bond, as well as an estimated discount for liquidity. Additional inputs such as calls of bond principal by the issuer are considered in the estimate of fair value. The extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy; otherwise, they would be generally categorized as Level 3. Other debt securities, excluding short-term instruments are valued at the mean between the closing bid and asked prices provided by a Pricing Service. If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Any discount or premium is accreted or amortized over the expected life of the respective securities using the interest method. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair value. The intended effect of using fair value pricing procedures is to ensure that the Funds are accurately priced. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value as well as expanded disclosure of valuation levels for each class of investments. These inputs are summarized in the three broad levels listed below: Other Investment transactions are recorded on the trade date. The Funds determine the gain or loss from investment transactions on the basis of identified cost basis by comparing the original cost of the security lot sold with the net sale proceeds. Dividend income, less foreign withholding tax, is recognized on the ex-dividend date and interest income is recognized on an accrual basis. Any discount or premium is accreted or amortized over the expected life of the respective securities using the interest method. Summary of Fair Value Exposure at November 30, 2015 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of November 30, 2015, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Fixed Income: Asset Backed Securities $
